     Case 2:19-cv-01376-JAM-KJN Document 61 Filed 11/13/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       DAVID EVANS,                                     No. 2: 19-cv-1376 JAM KJN P
12                        Plaintiff,
13             v.                                         ORDER
14       D. STRUVE, et al.,
15                        Defendants.
16

17            Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. In the August 2, 2019 order directing service of defendants, the undersigned

19   found that plaintiff’s complaint stated the following potentially colorable claims for relief:

20   1) defendant Struve used excessive force against plaintiff on May 23, 2018; 2) defendants

21   Gonzalez, Dingfelder, Richardson, Calderon, Valice, Sidebotham and McCarval witnessed the

22   excessive force and failed to intervene; and 3) all defendants later falsely alleged, apparently in

23   reports prepared after the excessive force incident, that plaintiff resisted defendant Struve.1 (ECF

24   No. 6 at 1-2.)

25

26
     1
        In the complaint, plaintiff alleges, in relevant part, “Defendants D. Gonzales, L. Dingfelder, S.
     Richardson, D. Calderon, Valice, Sidebotham and C. McCarval were all in the area of the events
27   and witnessed the brutality that Struve had imposed on the plaintiff and, simply observed his
     conduct and made attempts to cover-up for Struves unlawful actions by alleging plaintiff had
28   resisted...” (ECF No. 1 at 11.)
                                                          1
     Case 2:19-cv-01376-JAM-KJN Document 61 Filed 11/13/20 Page 2 of 2


 1            On October 2, 2020, defendants filed a motion for partial summary judgment. (ECF No.

 2   57.) Defendants move for summary judgment as to plaintiff’s claim that defendants Gonzales,

 3   Dingfelder, Richardson, Calderon, Valice, Sidebotham and McCarval violated the Eighth

 4   Amendment when they allegedly failed to intervene when defendant Struve used excessive force

 5   against plaintiff. Plaintiff has not filed an opposition to defendants’ motion for partial summary

 6   judgment.

 7            Local Rule 230(l) provides in part: “Failure of the responding party to file written

 8   opposition or to file a statement of no opposition may be deemed a waiver of any opposition to

 9   the granting of the motion . . . .” Id. On March 16, 2020 and October 2, 2020, plaintiff was

10   advised of the requirements for filing an opposition to a motion and that failure to oppose such a

11   motion may be deemed a waiver of opposition to the motion. See Rand v. Rowland, 154 F.3d

12   952, 957 (9th Cir. 1998) (en banc), and Klingele v. Eikenberry, 849 F.2d 409, 411-12 (9th Cir.

13   1988).

14            Local Rule 110 provides that failure to comply with the Local Rules “may be grounds for

15   imposition of any and all sanctions authorized by statute or Rule or within the inherent power of

16   the Court.” Id.

17            Good cause appearing, IT IS HEREBY ORDERED that, within thirty days from the date

18   of this order, plaintiff shall file an opposition, if any, to defendants’ motion for partial summary

19   judgment. If plaintiff fails to file an opposition, the undersigned will recommend dismissal of

20   plaintiff’s claim alleging that Gonzales, Dingfelder, Richardson, Calderon, Valice, Sidebotham
21   and McCarval violated the Eighth Amendment by failing to intervene for lack of prosecution.

22   Dated: November 13, 2020

23

24

25
     Evans1376.nop
26
27

28
                                                        2
